Opinion by
Judge Pryor:
If seems from the exhibits filed and made part of the answer in this case that the creditors of the insolvent debtor relied on the transfer or assignment now sought to be enforced as an act of bankruptcy. The assignment was made in June, 1878, and the petition in bankruptcy filed in July following.
If the estate of the debtor has not been settled up the remedy of the appellants is in the bankrupt court, that court having taken jurisdiction of the case, and declared the debtor a bankrupt before any proceedings in the state court. We perceive no reason for requiring the debtor or his assignee to litigate the questions involved in any other tribunal.
Judgment affirmed.